From a final decree of foreclosure entered by the Circuit Court of Palm Beach County, an appeal has been perfected to this Court by the plaintiff below. The final decree permitted or allowed the plaintiff to recover for a mortgage and note in the sum of $500.00, less payments, but denied plaintiff below relief for a vendor's lien on the theory that he had waived the same by the acceptance of the note and mortgage involved in the suit at bar. It is this feature of the final decree that is challenged in this Court.
The appellees contend that the final decree is erroneous because it disallowed certain credits and items appearing in a counter claim filed by the appellees in the lower court. It therefore appears that the appellant and the appellees are dissatisfied with and seek a reversal in this court of the final decree here challenged.
We have read the testimony, the report of the Special Master, the exceptions thereto, and the ruling of the court on the exceptions. The burden is on the appellant to clearly establish reversible error in the record. When the record is considered in its entirety, we are forced to the conclusion that the chancellor below did not err in his rulings in settling the disputes and conflicts appearing in the testimony. The briefs and authorities cited have been duly considered.
The decree appealed from is hereby affirmed.
BROWN, C. J., TERRELL and THOMAS, JJ., concur. *Page 292